—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Gowan, J.), entered April 7, 1992, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the determination of the Supreme Court that the defendants did not direct or control the manner in which the injured plaintiff worked on their one-family home. Therefore, they are exempt from liability pursuant to Labor Law §§ 240 and 241 (see, Duda v Rouse Constr. Corp., 32 NY2d 405; Schwartz v Foley, 142 AD2d 635; see also, Danish v Kennedy, 168 AD2d 768; Reyes v Silfies, 168 AD2d 979). Miller, J. P., Lawrence, Altman and Krausman, JJ., concur.